                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

RUSTI L. MAXWELL,                             §
                                              §
            Plaintiff,                        §
                                              §
v.                                            §    CIVIL ACTION NO. 6-20-cv-01114
                                              §
ARCOSA AGGREGATES, INC. a/k/a                 §
ARCOSA, INC. a/k/a ARCOSA                     §
AGGREGATES a/k/a ARCOSA                       §
AGGREGATES – ASA a/k/a ARCOSA,                §
                                              §
            Defendant.                        §


                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant Arcosa Aggregates, Inc. a/k/a Arcosa, Inc. a/k/a Arcosa Aggregates a/k/a

Arcosa Aggregates – ASA a/k/a Arcosa1 (“Defendant”) submits this Notice of Removal of the

above-captioned action from the District Court of McLennan County, Texas to the United States

District Court for the Western District of Texas, Waco Division, and in support, Defendant

respectfully shows the Court the following:

                   BACKGROUND AND TIMELINESS OF REMOVAL

       1.     On October 30, 2020, Plaintiff Rusti L. Maxwell (“Plaintiff”) filed her Original

Petition (“Petition”) against Defendant in the 414th Judicial District Court of McLennan County,

Texas, captioned Rusti L. Maxwell v. Arcosa Aggregates, Inc. a/k/a Arcosa, Inc. a/k/a Arcosa

Aggregates a/k/a Arcosa Aggregates – ASA a/k/a Arcosa, Cause No. 2020-3478-5.

       2.     Plaintiff served the citation and Petition on the Defendant on November 12, 2020.

This Notice of Removal, together with all process, pleadings, and orders served on the

1
  Plaintiff has named the wrong legal entity as her employer. Plaintiff’s employer was at all
times, Arcosa Aggregates, Inc.



DEFENDANT’S NOTICE OF REMOVAL                                                             Page 1
Defendant, or otherwise on file in the lawsuit, are being filed in this Court within thirty days

after the initial service of the citation and the Petition on the Defendant. The removal is

therefore timely under 28 U.S.C. § 1446(b).

       3.      An index of the documents filed in the State Court action, the State Court docket

sheet, and copies of all documents filed in the State Court action, other than discovery, are

attached hereto as Exhibit A. The Defendant’s Certificate of Interested Persons and Corporate

Disclosure Statement will be filed separately.

                                              VENUE

       4.      The District Court of McLennan County is located within the Western

District of Texas Waco Division. 28 U.S.C. § 124. Therefore, venue is proper in this

Court because it is the “district and division embracing the place where such action is

pending.” 28 U.S.C. §1441(a).

                          ORIGINAL AND SUPPLEMENTAL JURISDICTION

       5.      The Court has original jurisdiction of this civil action under 28 U.S.C. § 1331 and

this action may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441, as

Plaintiff brings claims under the laws of the United States. Specifically, in her Petition, Plaintiff

asserts claims against Defendant under the Americans with Disabilities Act, 42 U.S.C. §§ 12101,

et seq., as amended, Title VII of the Civil Rights Act of 1964, as amended, the Age

Discrimination in Employment Act, and the Family and Medical Leave Act, 29 U.S.C. § 2601.

See Petition ¶¶ “Nature of Suit,” 4, 13-22. Based upon the federal questions raised by Plaintiff,

this Court has original jurisdiction pursuant to 28 U.S.C. § 1331, and removal is proper pursuant

to 28 U.S.C. §§ 1441(a) and (c).




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 2
       6.      In addition, Plaintiff brings state law claims for Defendant’s alleged violations of

the Texas Commission on Human Rights Act and the Texas Labor Code based on the same facts

as her federal claims. See id., ¶¶ 4, 13-22. The Court may exercise supplemental jurisdiction

over state-law claims asserted by Plaintiff because the federal and state claims derive from a

common nucleus of operative fact and are such that the parties would ordinarily be expected to

try them all in one judicial proceeding. See 28 U.S.C. § 1367(a) (“[I]n any civil action of which

the district courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.”).

       7.      A Notice of Filing Notice of Removal, with a copy of this Notice of Removal

attached, will be filed promptly with the 414th Judicial District Court Clerk for the District

Court of McLennan County, Texas.

       8.      All fees required by law in connection with this Notice have been paid by

Defendant.

       9.      There are no motions pending before the state court in this matter, nor are

any hearings set.

       10.     By virtue of this Notice of Removal, Defendant does not waive its right to

assert any rights, claims or other motions, including Rule 12 motions, permitted by the

Federal Rules of Civil Procedure or other applicable rules or laws.




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 3
                                     III.    CONCLUSION

       Removal of this action is proper under 28 U.S.C. § 1441(a) because it is a civil action

brought in a state court. The District Courts of the United States have original jurisdiction under

28 U.S.C. § 1331 because Plaintiff’s suit involves questions of federal law.

       WHEREFORE, Defendant gives notice that the action Rusti L. Maxwell v. Arcosa

Aggregates, Inc. a/k/a Arcosa, Inc. a/k/a Arcosa Aggregates a/k/a Arcosa Aggregates – ASA

a/k/a Arcosa., Cause No. 2020-3478-5, pending in the 414th Judicial District Court of McLennan

County, Texas is removed to this Court.



                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

                                             By: /s/ Eva W. Turner
                                                 EVA W. TURNER
                                                 Texas State Bar No. 24051485
                                                 eva.turner@ogletreedeakins.com
                                                 ROBYN M. FUNK
                                                 Texas State Bar no. 24104415
                                                 robyn.funk@ogletreedeakins.com

                                            OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
                                            500 Preston Commons West
                                            8117 Preston Road
                                            Dallas, Texas 75225
                                            (214) 987-3800 (Phone)
                                            (214) 987-3927 (Fax)

                                            ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 4
                               CERTIFICATE OF SERVICE

         I hereby certify that on December 8, 2020, the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.

       Danny C. Wash
       Wash & Thomas
       6613 Sanger Ave.
       Waco, Texas 76710
       danwash@washthomas.com


                                          /s/ Eva W. Turner
                                         EVA W. TURNER


                                                                                      44946994.1




DEFENDANT’S NOTICE OF REMOVAL                                                            Page 5
